Citation Nr: 0010466	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  97-10 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence sufficient to warrant 
reopening the claim of entitlement to service connection for 
a cardiac disorder, claimed as arteriosclerotic heart disease 
(ASHD), has been received.

3.  Whether new and material evidence sufficient to warrant 
reopening the claim of entitlement to service connection for 
a foot disorder, has been received.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had two periods of service, from July 1969 to 
January 1972, and from April 1972 to August 1976.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from the New York, New York, Department of 
Veterans Affairs (VA) Regional Office (RO); the veteran's 
claims file has since been transferred to the Hartford, 
Connecticut, RO.

In a decision dated in February 1998, the RO denied the 
veteran's claim of entitlement to service connection for 
acne/chloracne and notified him of that decision by letter 
dated March 13, 1998.  The veteran expressed disagreement 
with the RO's February 1998 denial of an increased evaluation 
for PTSD, but did not express timely disagreement with the 
acne/chloracne issue.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302 (1999).  As such, that matter is not before 
the Board.  However, at the time of his February 2000 hearing 
the veteran and his representative presented renewed argument 
pertinent to the acne/chloracne issue.  Such matter is 
referred to the RO for further action as appropriate.

The Board also notes that the veteran, in connection with 
appeal with respect to reopening claims pertinent to his feet 
and heart, has argued that the RO did not previously consider 
all applicable service medical records.  It is unclear 
whether the veteran is claiming clear and unmistakable error, 
see 38 C.F.R. § 3.105 (1999) in any prior RO decision, and, 
moreover, such matter has not been adjudicated or developed 
for appellate consideration.  Godfrey v. Brown, 
7 Vet. App. 398 ( 1995).  Such is referred to the RO for any 
indicated action.

Finally, the Board notes that in February 1997 the RO denied 
reopening the veteran's foot claim.  The veteran expressed 
disagreement with that determination and the RO included the 
matter in the supplemental statement of the case issued April 
3, 1997.  However, the veteran did not perfect his appeal 
within the 60 days of that date or within the remainder of 
the one-year period for perfecting an appeal following the 
February 1997 decision.  See 38 C.F.R. § 20.302.  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to 
March 1, 1999) (hereinafter, "the Court") has, however, 
held that the Board may waive the timely filing of a 
substantive appeal, even if the veteran has not submitted a 
request for extension of the time period in which to file the 
substantive appeal.  Beyrle v. Brown, 9 Vet. App. 24, 28 
(1996) (citing Rowell v. Principi, 4 Vet. App. 9, 17 (1993)); 
but c.f. Roy v. Brown, 5 Vet. App. 554, 556 (1993) (holding 
that an extension of time in which to file a substantive 
appeal could not be granted unless a request for extension 
was made in accordance with the provisions of 38 C.F.R. § 
20.303 (1999)).  In accordance with the Court's holding in 
Beyrle, the Board waives the filing of a timely substantive 
appeal in this case, and accepts the veteran's September 
1998, hearing testimony as a substantive appeal perfecting 
his appeal to the Board.  The Board action is premised on the 
facts that there was some delay in affording the veteran a 
local hearing and the veteran was lead to believe that he had 
timely perfected his appeal by the issuance of supplemental 
statements of the case and the certification of the issue as 
being developed for appellate consideration. 


FINDINGS OF FACT

1.  The claims file contains competent medical evidence that 
relates diagnosed hypertension to the veteran's service-
connected PTSD.

2.  In rating decisions dated in February and September 1980, 
the RO denied service connection for a cardiac disorder.

3.  The evidence submitted subsequent to the February and 
September 1980 RO decisions does not bear directly and 
substantially upon the specific matter under consideration; 
is cumulative or redundant; and/or is not, by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

4.  In a rating decision dated in February 1980 the RO denied 
service connection for a bilateral foot disorder and properly 
notified the veteran of that decision; he did not appeal.

5.  The evidence submitted subsequent to the February 1980 
decision includes pertinent service medical records and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hypertension is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The February and September 1980 RO decisions that denied 
service connection for a cardiac disorder became final.  
38 U.S.C.A. § 7105(c) (West 1991) (formerly38 U.S.C.A. 
§ 4005(c) (1976)); 38 C.F.R. § 20.1103 (1999) (formerly 
38 C.F.R. § 19.153 (1979, 1980)).

3.  No new and material evidence has been received to warrant 
reopening the claim of entitlement to service connection for 
a cardiac disorder, claimed as ASHD.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

4.  New and material evidence has been received and the claim 
of entitlement to service connection for a bilateral foot 
disability is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Regulations

Service connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

A veteran who served during a period of war, or a veteran who 
had peacetime service after December 31, 1946, is presumed to 
have been in sound condition except for defects, infirmities 
or disorders noted when examined and accepted for service.  
Clear and unmistakable evidence that the disability 
manifested in service existed before service will rebut the 
presumption.  38 U.S.C.A. §§ 1111, 1137 (West 1991); 
38 C.F.R. § 3.304(b) (1999).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as hypertension and cardiac disability, become 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such diseases shall be 
presumed to have been incurred in service, even though there 
is no evidence of such diseases during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where 
the issue involves questions of medical diagnosis or an 
opinion as to medical causation, competent medical evidence 
is required).  

Service connection is also warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability. 449 (1995).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  



Finality and reopening claims

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200.  Absent appeal, a decision of a 
duly constituted rating agency or other agency of original 
jurisdiction shall be final and binding on all VA field 
offices as to conclusions based on evidence on file at the 
time VA issues written notification in accordance with 
38 U.S.C.A. § 5104 (West 1991).  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. § 20.1103 (1999).

A final and binding decision shall not be subject to revision 
on the same factual basis except as provided by regulation.  
See 38 C.F.R. § 3.105 (1999).  
If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991); Hickson v. West, 
12 Vet. App. 247 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the Federal Circuit decision 
in Hodge.

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the Court.  Elkins v. West, 12 Vet. App. 209 (1999).  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) (1998) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  Third, if the claim is well grounded, the Board 
may then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 
38 U.S.C.A. § 5107(b) (West 1991) has been fulfilled.  
Winters v. West, , 12 Vet. App. 203 (1999).

Well groundedness

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."  

For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Anderson, supra; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table). 

In any case, a claim for service-connection for a disability 
must be accompanied by evidence that establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) ; Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 

For the purposes of determining whether this claim is well 
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

If a claim is not well grounded, the application for service 
connection must fail, and there is no further duty to assist 
the veteran in the development of his claim.  
38 U.S.C.A. § 5107, Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Factual Background

The RO received the veteran's request for compensation 
benefits based on a foot disorder and chest pains in June 
1979. 

In July 1979, the National Personnel Records Center provided 
the RO with service medical records.  The report of entrance 
examination does not include note of any cardiac or foot 
disability.  In June 1974, the veteran complained of a rash 
on his feet and chest pain.  There was no evidence of 
swelling or a rash on the feet to examination.  In April 
1976, the veteran completed a report of medical history in 
connection with discharge.  He reported having or having had 
pain or pressure in his chest, arthritis, rheumatism, or 
bursitis, and foot trouble.  He reported not knowing whether 
he had palpitation or pounding heart or other heart trouble.  
The examining physician noted such complaints and stated "no 
residual."  On the accompanying report of examination, the 
feet, heart and chest were clinically evaluated as normal.  A 
report of chest x-ray, also dated in April 1976, showed no 
significant abnormalities.  Service records of record in July 
1979 are negative for notation of hypertension, cardiac 
disability or foot disability.

In August 1979, the RO received VA outpatient records dated 
in March 1979 and showing the veteran's complaints of left-
sided chest pain.  He was admitted for evaluation.  
Electrocardiogram and chest x-rays were normal.  The 
impression was probable muscle strain.  In April 1979, the 
veteran was admitted to Weiss Memorial Hospital with a sudden 
onset of chest pain on the left, shortness of breath and 
diaphoresis.  He denied any history of hypertension or 
cardiac disorders at that time.  He gave a medical history of 
tobacco and alcohol use and also reported that his father had 
died at the age of 56 from a myocardial infarction.  The 
impression was an acute inferior wall myocardial infarction 
with extension to the lateral wall.  In early May 1979, the 
veteran was transferred to VA with diagnoses of 
arteriosclerotic cardiovascular disease/coronary artery 
disease status post inferior wall myocardial infarction with 
lateral wall extension.  The hospitalization report notes a 
strong family history of organic heart disease, with all four 
grandparents having had myocardial infarctions in their 
sixties and seventies.  

The RO denied service connection for foot or heart disorders 
in rating decisions dated in February and September 1990 
based on review of the service medical records, VA outpatient 
records, and private medical records set out in pertinent 
part above.  The RO properly advised the veteran of those 
determinations; he did not appeal.  The basis for the 
February 1980 decision was that service records showed the 
veteran's feet to be normal and that with respect to his 
heart he must show evidence of a cardiac condition in service 
or within one year after discharge.  In a statement received 
in April 1980 the veteran indicated that he had been treated 
in service on additional occasions for cardiac-related 
complaints.  In September 1980 the RO re-iterated that the 
veteran must show evidence that his post-service heart 
problems were related to service.  

In October 1981, the RO received additional records of VA 
treatment.  Such include records of follow-up cardiac 
treatment.  A summary of hospitalization from August 1980 
includes note of the veteran's past history of chest pain.  A 
hospital summary from September to October 1980 notes no 
history of hypertension.  Records dated in January 1981 
reflect medical following for angina.  

In April 1987 the RO received records pertinent to 
dermatologic evaluation.

In May 1987, the RO received additional VA records dated from 
1979 to 1982 and showing evaluation for cardiac complaints to 
include unstable angina secondary to coronary artery disease.  
With the exception of notes of occasional pedal edema, those 
records are negative for references to foot complaints.  A 
hospital summary dated in August 1982 shows a history 
negative for hypertension.

In September 1995, the veteran applied for VA benefits based 
on hypertension, as well as PTSD.  The claims file reflects 
receipt of VA records pertinent to psychiatric treatment and 
evaluation of the back.  

In November 1995, the veteran presented for VA mental status, 
artery/vein and general medical examinations.  At the time of 
cardiac examination the veteran's blood pressure was 110/70.  
Diagnoses were arteriosclerotic heart disease, congestive 
heart failure, and coronary artery bypass graft.  In 
connection with general medical examination the feet were 
evaluated as normal and the veteran provided no pertinent 
complaints.  No blood pressure readings were noted.  The 
examienr included a diagnosis of history of hypertension.

In a rating decision dated in March 1996, the RO established 
service connection for PTSD.  The RO denied service 
connection for hypertension and denied reopening the 
veteran's claim of entitlement to service connection for a 
heart disorder.

In August 1996, the RO received additional VA medical records 
and additional service records.  Such VA records include 
records of clinical progress notation from May 1979, noting 
the veteran's return for monitoring following his myocardial 
infarction.  On entry, it was noted that the veteran had been 
in good health until three weeks prior to  his myocardial 
infarction.  Another entry notes two prior episodes of a 
"pushing" chest pain with shortness of breath and 
diaphoresis in 1974/1975.  A progress note dated in July 1982 
notes diastolic hypertension, probably secondary to anxiety.  
That entry contained a reported a history of cardiac 
problems, that began at approximately age 22 to 23, but also 
contained a report that he had ignored his chest pain until 
hospitalized in April 1979.  A record dated in August 1985 
reflects the veteran's complaints of bilateral foot pain on 
the plantar surfaces with standing for more than two hours.  
He reported a 16-year history of such pain.  The impression 
was bilateral plantar fasciitis and a bilateral cavus 
deformity.  

Additionally received service records include multiple 
entries dated in 1973 reflecting complaints of bilateral foot 
pain upon activity and diagnosis of plantar fascial strain.  
records dated in November 1985 showing that the veteran was 
on plantar rest.  In December 19975 he complained of two to 
three month history of foot pain, especially when running.  
He was placed on profile with a diagnosis of plantar 
fasciitis.  In January 1976, it was determined he needed 
orthotics.  A clinical record dated in January 1976 and 
showing that the veteran complained of a chest pain.  He 
reported he had been anxious that day.  The impression was 
chest wall pain and hyperventilation symptoms.  Records dated 
in May 1976 show foot complaints.  

In December 1997, the RO received a letter from A.M., M.D., 
who stated that the veteran was being "treated for 
hypertension that has arisen after his service in the Army.  
It is my opinion that this condition has one main 
contributor, post-traumatic stress disorder which he clearly 
has."

In September 1998 the veteran testified at a personal 
hearing.  At that time the veteran stated that during service 
he experienced several episodes of what would be considered 
classic angina and that no medical examination, or testing 
such as electrocardiogram was ever done to determine whether 
he had cardiac disease.  The veteran referenced the January 
26, 1976, report showing complaints of chest pain radiating 
down the left arm, along with dizziness and diaphoresis.  He 
stated that such symptoms were not properly evaluated in 
service and that the symptoms he experienced in April 1979 
were exactly the same.  He also indicated a continuity of 
symptoms in the interim but stated that he "grinned and bore 
it because nothing had ever been said."  Transcript at 3-4.  
Pertinent to his foot problems he reported that such were not 
properly evaluated in service.  Transcript at 10-11.  

Thereafter the RO received records of VA psychiatric 
treatment dated in 1998.  

In February 1999, the RO received VA treatment records dated 
in 1999 and showing psychiatric evaluation and cardiac 
evaluation.  

In November 1999, the veteran testified at a Board hearing.  
The veteran's representative pointed out additional service 
records relevant to the veteran's feet, to include a copy of 
a military profile for plantar fasciitis.  Central Office 
Hearing Transcript at 3.  The veteran reported that he had 
suffered foot problems since service, and had received 
treatment via inserts for the shoes.  He indicated he had not 
talked to a physician about any relationship between his foot 
symptoms and service.  Central Office Hearing Transcript at 
11.  The veteran testified again as to the service medical 
report dated January 26, 1976, and also referenced another 
in-service incident, that was not shown in available service 
records.  Central Office Hearing Transcript at 3-6.

At the time of the hearing the veteran submitted a duplicate 
copy of the January 26, 1976 service medial record and also 
submitted a record from the Weiss Memorial Hospital that 
appears to have been created in conjunction with the 
veteran's 1979 hospitalization at that facility.  That record 
is difficult to read, but shows a provisional diagnosis of 
acute myocardial infarction.  The veteran waived his right to 
initial RO consideration of that evidence.  See 
38 C.F.R. § 20.1304(c) (1999).

Analysis

Hypertension

The veteran is service-connected for PTSD and the claims file 
contains medical records that include diagnoses of 
hypertension.  Moreover, the existing record contains a 
competent medical opinion relating diagnosed hypertension to 
the veteran's service-connected PTSD.  See 38 C.F.R. 
§ 3.310(a).  Neither the credibility nor the probative value 
of that opinion is for discussion in the determination of 
well groundedness.  See King, supra.  As such, the claim is 
well grounded and the duty to assist attaches.  38 U.S.C.A. 
§ 5107(a), (b).  This claim is further discussed in the 
remand portion of this decision.

ASHD

In the absence of a timely appeal, the February and September 
1980 RO decision denying service connection for a cardiac 
disorder became final.  38 U.S.C.A. § 4005(c) (1976) 
[38 U.S.C.A. § 7105(c) (West 1991)]; 38 C.F.R. § 19.153 
(1979, 1980) [38 C.F.R. § 20.1103 (1999)].  The basis for the 
RO's denial was the absence of identified cardiac disorder in 
service and the lack of an etiologic link between post-
service cardiac disease and service.  Since that time the RO 
has received additional evidence, to include additional 
statements by the veteran, additional service medical 
records, and private and VA medical records.

First, the Board notes the veteran's own statements relevant 
to chest pain beginning in service and continuing thereafter.  
The veteran has attributed such to cardiac disability, 
specifically arguing that his in-service symptoms were 
indicative of angina.  The veteran provided similar arguments 
at the time of the February and September 1980 RO decisions.  
To that extent his recounting is not new.  Godwin v. 
Derwinski, 1 Vet. App. 419, 424 (1991).  If the evidence is 
found not to be "new," the analysis ends there; its 
materiality is not relevant.  Smith v. West, 12 Vet. App. 312 
(1999).  

In any case, the record does not reflect that the veteran 
possesses a recognized degree of medical knowledge that would 
render his opinions on medical diagnoses or causation 
competent.  Although he is competent to testify as to his in-
service and current symptoms, as a lay person, he would not 
be competent to diagnose a cardiac disability during service 
or within the presumptive period.  Nor is he competent to 
offer an opinion as to etiology of any continuing 
chest/cardiac symptoms or currently diagnosed cardiac 
disability to include ASHD.  Thus, his own statements are not 
sufficient to establish a plausible claim.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Court, in Moray v. 
Brown, 5 Vet. App. 211, 214 (1993), extended the principal of 
Grottveit v. Brown, 5 Vet. App. 91 (1993), to hold that if 
lay assertions of medical causation will not suffice 
initially to establish a plausible, well grounded claim, 
under 38 U.S.C.A. § 5107(a), it necessarily follows that such 
assertions cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108.  The veteran's assertions are 
therefore insufficient to reopen his claim.  

The Board continues to note that to the extent the veteran's 
history of cardiac problems and his opinion as to the 
etiology thereof were transcribed by health care providers, 
such fact does not turn his statements into competent medical 
evidence.  The Court has noted that '[e]vidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute 'competent medical evidence' . . . ."  LeShore v. 
Brown, 8 Vet. App. 406, 410 (1995).  The Court has also 
indicated that "[a]n opinion based upon an inaccurate 
factual premise" is without probative value."  Molloy v. 
Brown, 9 Vet. App. 513 (1996), clarifying Reonal v. Brown, 
5 Vet. App. 458, 461 (1993).  See also Elkins v. Brown, 5 
Vet. App. 474 (1993) (if factual contentions have been 
considered previously, they cannot be accepted as new and 
material evidence simply because they now form the basis of a 
medical opinion).  

With respect to the additional service records, the Board 
notes that 38 C.F.R. § 3.156(c) specifically speaks to the 
receipt of additional service records after a rating decision 
has become final.  That provision sets out that where newly 
received service records are material, the former decision 
will be reconsidered.  In this case, the January 26, 1976, 
service record is new as such does not appear to have been of 
record and considered by the RO in February or September 
1980.  Moreover, such record does note the veteran's 
complaints of chest pain.  However, that record does not show 
any diagnosis of a cardiac disorder, rather suggesting 
hyperventilation symptoms and noting that the veteran had 
been anxious.  According to that record, the veteran was 
reassured and advised to come in for treatment or evaluation 
as needed.

The January 26, 1976, report does not show a diagnosis of 
ASHD or other cardiac disability.  The report of service 
discharge examination subsequent to January 1976 still shows 
no identified cardiac disability at service discharge.  
Moreover, none of the additionally received evidence in this 
case includes competent evidence of diagnosed in-service 
cardiac disability, or cardiac disability compensably 
manifested within the initial post-service year.  See 
38 C.F.R. §§ 3.303, 3.307, 3.309.  Nor does any of the 
additionally received evidence relate any cardiac disorder 
first identified several years after discharge to service.  
As such, the new evidence merely speaks to the veteran's 
already considered history of symptoms of chest pain 
beginning in service.  Such is not material to the question 
in this case, i.e., whether the veteran currently has a 
cardiac disability that was first manifested or that is 
otherwise related to his period of military service.  

In sum, the evidence received subsequent to the February and 
September 1980 rating decisions is cumulative and 
duplicative, not competent, and/or not material to the matter 
of whether the veteran has an existing cardiac disorder that 
was manifest during service or during an applicable 
presumptive period, or otherwise related by competent 
evidence to his period of service.  Absent new and material 
evidence the veteran's claim is not reopened.  
38 C.F.R. § 3.156.

The Board recognizes that the Court, in Graves v. Brown, 9 
Vet. App. 172 (1996), extended the 38 U.S.C.A. § 5103(a) 
(West 1991) duty to advise the claimant of evidence needed to 
complete his application, as discussed in Robinette v. Brown, 
8 Vet. App. 69 (1995), to applications to reopen a claim 
through the presentation of new and material evidence.  As 
modified by Epps v. Brown, 9 Vet. App. 341, 344 (1996), that 
duty arises where the veteran has reported the existence of 
evidence which could serve to re-open a claim.  As no such 
evidence has been identified in the instant case, the VA has 
satisfied its duty to inform the veteran under 
38 U.S.C.A. § 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 
244 (1996).

Foot disorder

The Board notes that service connection for a foot disorder 
was denied in a decision dated in February 1980 and the 
veteran did not appeal.  Thus, such determination became 
final and new and material evidence is required to reopen 
that claim.  38 U.S.C.A. § 4005(c) (1976) 
[38 U.S.C.A. § 7105(c) (West 1991)]; 38 C.F.R. § 19.153 
(1979) [38 C.F.R. § 20.1103 (1999)].  The basis for that 
denial was in essence that service records showed the 
veteran's feet to be normal and there was no evidence of 
residual foot disability. 

Since the February 1980 decision the Board has received new 
evidence to include additional service records.  Moreover, 
some newly received service records are material in that they 
show the veteran to have complained of and been treated for 
bilateral foot problems on multiple occasions during service.  
Such problems were diagnosed in service as plantar fasciitis 
and the veteran was assigned a temporary profile for such.  
Those additional service records are material to the 
veteran's claim of entitlement to benefits based on foot 
problems beginning in service and continuing thereafter.  As 
such, the claim is reopened.  38 C.F.R. § 3.156(c).

Ordinarily, the Board would immediately reach a determination 
as to whether the veteran's claim was well grounded.  
However, as will be discussed in greater detail below, 
applicable regulations require that where the new and 
material evidence consists of service records, the RO must 
undertake a review of the prior decision.  38 C.F.R. 
§ 3.156(c).  Such will be further discussed in the remand 
portion following this decision.


ORDER

The claim of entitlement to service connection for 
hypertension is well grounded.

As no new and material evidence has been received the claim 
of entitlement to service connection for a cardiac disorder 
is not reopened.

New and material evidence having been received the claim of 
entitlement to service connection for a bilateral foot 
disorder is reopened; to that extent only the appeal is 
granted.



REMAND

Since the veteran's claim of entitlement to service 
connection for hypertension is well grounded, it places upon 
VA the duty to assist him in the development of the claim by 
obtaining relevant records which could possibly substantiate 
the claim and by conducting appropriate medical inquiry.  See 
Peters v. Brown, 6 Vet. App. 540, 542 (1994); see 38 U.S.C.A. 
§ 5107(a).  

Regulations provide that service connection may be warranted 
for disability proximately due to or the result of a service-
connected disorder and where aggravation of a nonservice-
connected disorder is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a).  In this 
case, the only opinion as to etiology of hypertension is a 
one-paragraph statement prepared by a private physician, Dr. 
A. Mastroianni.  Such relates hypertension to service-
connected PTSD, but is offered without any rationale, 
citation of clinical findings or pertinent medical history.  
The claims file does not contain associated clinical records 
from Dr. Mastroianni or reflect that that physician reviewed 
the veteran's claims file.  

The Court has held that the duty to assist the veteran in 
obtaining and developing facts and evidence to support his 
claim includes obtaining pertinent outstanding medical 
records as well as adequate and contemporary VA examinations, 
by a specialist when needed.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Littke v. Derwinski, 1 Vet. App. 90 (1990).  
The Court has also held that where the record before the 
Board is inadequate to render a fully informed decision, a 
remand to the RO is required in order to fulfill the 
statutory duty to assist under 38 U.S.C.A. § 5107(b) (West 
1991).  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  In 
this case, development in the form of a VA examination to 
determine the etiology of existing hypertension would be 
probative of the veteran's claim.

Additionally, in the above decision the Board determined that 
new and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
bilateral foot disorder.  Since the Board has held on appeal 
that the claim has been reopened, the entire evidentiary 
record must accordingly be considered to determine whether 
the veteran's claim is well grounded.  Moreover, the 
veteran's claim was reopened based on application of 
38 C.F.R. § 3.156(c), which provides, that where the new and 
material evidence consists of official service department 
records received after a decision has become final, the 
former decision will be reconsidered by the adjudicating 
agency of original jurisdiction.  As such, this matter is 
remanded, pursuant to the decision of the Court in Bernard v. 
Brown, 4 Vet. App. 384 (1993), for consideration by the RO.

Accordingly, this claim is returned to the RO for the 
following:

1.  The RO should contact the veteran, 
through his representative, and inform 
him that he may submit any additional 
evidence that he desires pertinent to his 
foot and/or hypertension claims.  

2.  The RO should contact Dr. A. 
Mastroianni and provide him opportunity 
to offer clinical findings or medical 
principles in support of his opinion that 
the veteran's hypertension is either 
caused or aggravated by his service-
connected PTSD.

3.  Then, the veteran should be afforded 
a VA cardiac examination.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
requested examination.  The examiner is 
requested to confirm or refute whether 
the veteran has hypertension and, if such 
diagnosis is made, provide an opinion as 
to whether such is at least as likely as 
not caused or aggravated by his service-
connected PTSD.  A complete rationale 
should be given for all opinions and 
conclusions expressed.

4.  The RO should consider the entire 
evidentiary record pertinent to the 
veteran's bilateral foot disorder claim, 
consistent with 38 C.F.R. § 3.156(c), and 
determine whether such is well grounded.  
If such claim is found well grounded, 
additional development such as a VA 
examination should be conducted if 
indicated.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
to ensure that such is adequate for 
appellate review.  The RO is advised that 
where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  After any 
indicated corrective action has been 
completed, the RO should again review the 
record and re-adjudicate the veteran's 
claims of entitlement to service 
connection for hypertension and a 
bilateral foot disorder.  If any benefit 
sought on appeal remains denied the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 


- 21 -


